


EXHIBIT (10)(r)

 

February 3, 2016

 

«Title» «Name1» «Name2»

«Address1»

«Address2»

 

Dear «Title» «Name2»:

 

The Empire District Electric Company

2015 Stock Incentive Plan (the “Plan”)

 

Notice of Time-Vested Restricted Stock Award

 

This is to advise you that effective as of February 3, 2016 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you a
Time-Vested Restricted Stock Award (the “Award”) under the Plan consisting of
the right to receive «ColumnA» shares (the “Time-Vested Restricted Shares”) of
Common Stock of the Company (“Stock”), subject to the vesting, forfeiture and
other conditions and terms herein stated and the applicable terms and conditions
of the Plan (copy attached).  This Award shall relate to the Restricted Period
beginning on February 3, 2016 and ending on February 3, 2019 (the “Restricted
Period”).

 

Settlement of Awards.  The Company shall deliver to you one share of Stock for
each Time-Vested Restricted Share in which you vest, as determined in accordance
with the provisions of this Award.  The Time-Vested Restricted Shares which vest
in accordance with the provisions of this Award shall be paid solely in shares
of Stock.  The date on which you vest in any Time-Vested Restricted Shares
pursuant to the terms of this Award shall be the “Vesting Date” with respect to
those Time-Vested Restricted Shares.

 

Time of Payment.  Except as otherwise provided in Section 15 of this Award,
payment of Time-Vested Restricted Shares that vest in accordance with the
provisions of this Award will be delivered as soon as practicable after the
Vesting Date with respect to those Time-Vested Restricted Shares but not later
than 60 days after the Vesting Date with respect to those Time-Vested Restricted
Shares.

 

Vesting.  Except as otherwise provided in Section 4, 5 or 6 of this Award, you
shall vest in all of your Time-Vested Restricted Shares under this Award on the
last day of the Restricted Period if you remain in the employment of the Company
and its Subsidiaries through the last day of the Restricted Period.

 

Retirement, Disability, or Death During Restricted Period.  If your employment
with the Company and its Subsidiaries terminates during the Restricted Period
because of your Retirement, Disability, or death, you shall vest in a prorated
number of the Time-Vested Restricted Shares based on the ratio of the number of
months you were employed during the Restricted Period (rounding a fraction of a
month to the next higher number of whole months) to the total number of months
in the Restricted Period.  Fractional shares shall be disregarded.  Any
Time-Vested Restricted Shares that do not vest pursuant to this Section 4 upon
your Retirement, Disability or death shall be forfeited.

 

Termination of Employment During Restricted Period.  If your employment with the
Company and its Subsidiaries terminates during the Restricted Period for any
reason other than your Retirement, Disability, or death, the Time-Vested
Restricted Shares granted under this Award will be forfeited

 

--------------------------------------------------------------------------------


 

on the date of such termination of employment; provided, however, that in such
circumstances, the Committee, in its sole discretion, may determine that you
will vest in a portion of the Time-Vested Restricted Shares under this Award
upon termination of your employment, but not in excess of a pro rata portion of
such Time-Vested Restricted Shares based on the ratio of the number of months
you were employed during the Restricted Period (rounding a fraction of a month
to the next higher number of whole months) to the total number of months in the
Restricted Period and disregarding fractional shares; any Time-Vested Restricted
Shares in which you do not so vest shall be forfeited upon termination of your
employment.

 

Change in Control.  If a Change in Control of the Company occurs during the
Restricted Period, and the date of termination of your employment does not fall
before the Change in Control date, you shall vest in a prorated number of the
Time-Vested Restricted Shares based on the ratio of the number of months you
were employed during the Restricted Period through the date of the Change in
Control (rounding a fraction of a month to the next higher number of whole
months), to the total number of months in the Restricted Period.  Any
Time-Vested Restricted Shares that do not vest pursuant to this Section 6 upon a
Change in Control shall be forfeited.

 

Heirs and Successors.  This Award shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any of the
benefits distributable to you under this Award have not been distributed at the
time of your death, such benefits shall be distributed to your Designated
Beneficiary, in accordance with the provisions of this Award and the Plan.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
you in a writing filed with the Committee in such form and at such time as the
Committee shall require.  If you are deceased and failed to designate a
beneficiary, or if the Designated Beneficiary does not survive you, any benefits
distributable to you shall be distributed to the legal representative of your
estate.  If you are deceased and have designated a beneficiary and the
Designated Beneficiary survives you but dies before the complete distribution of
benefits to the Designated Beneficiary under this Award, then any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

Administration.  The authority to manage and control the operation and
administration of this Award shall be vested in the Committee identified in the
Plan, and the Committee shall have all of the powers with respect to this Award
that it has with respect to the Plan.  Any interpretation of the Award by the
Committee and any decision made by it with respect to the Award are final and
binding on all persons.

 

Amendment.  This Award may be amended by written agreement between you and the
Company, without the consent of any other person.

 

Nontransferability.  This Award shall not be transferable except by will or the
laws of descent and distribution or by beneficiary designation in accordance
with Section 7 above.

 

Taxes.  The Company shall be entitled to withhold the amount of any withholding
tax payable with respect to the Award and to sell such number of shares of Stock
as may be necessary to produce the amount requested by the employee to be
withheld, unless the recipient supplies to the Company cash in the amount
requested by the Company for the purpose.  The employee may request amounts
withheld in excess of the minimum statutory requirement.

 

Employee and Shareholder Status.  This Award does not constitute a contract of
continued service and does not give you the right to be retained as an employee
of the Company or any of its Subsidiaries.  This Award does not confer upon you
or any other holder thereof any right as a shareholder of the Company prior to
the issuance of shares of Stock pursuant to this Award.

 

--------------------------------------------------------------------------------


 

Plan Governs.  Notwithstanding anything in this Award to the contrary, the terms
of this Award shall be subject to the terms of the Plan.

 

Unsecured Creditor.  Your rights with respect to the Award and the shares of
Stock subject thereto during the Restricted Period prior to issuance of shares
of Stock to you, your beneficiary or your estate pursuant to the Award are those
of an unsecured general creditor of the Company.  No shares of Stock or other
specific property is or will be set apart in trust or otherwise with respect to
the Award but all of your rights in the Award will be evidenced only by entries
on the books of the Company unless and until shares of Stock are actually issued
to you, your beneficiary or your estate pursuant to the Award.

 

Compliance with Code Section 409A.  Notwithstanding anything in this Award to
the contrary, the following rules shall apply if, under the definition of
“Retirement” set forth in Section 16 below, you may become eligible for
Retirement before the first day in the calendar year that includes the last day
in the Restricted Period: (i) if you are a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder and as determined by the Company in accordance with
said Section 409A) at the time of your separation from service (as defined
below), the payment of any vested Time-Vested Restricted Shares pursuant to
Section 2 of this Award shall be made no earlier than the date which is 6 months
after the date of your separation from service (or, if earlier than the end of
the 6-month period, the date of your death), and (ii) you shall be deemed to
have terminated from employment for purposes of this Award if and only if you
have experienced a “separation from service” within the meaning of said
Section 409A and the regulations thereunder.  To the extent any payment under
this Award is subject to the 6-month delay, such payment shall be paid
immediately after the end of such 6-month period (or the date of your death, if
earlier).  The provisions of this Award shall be interpreted and operated
consistently with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (to the extent applicable).

 

Definitions.  For purposes of this Award, the terms used in this Award shall
have the following meanings:

 

Change in Control.  A “Change in Control” of the Company shall mean “a change in
the ownership or effective control” of the Company, or “in the ownership of a
substantial portion of the assets” of the Company, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and Internal Revenue Service guidance thereunder.

 

Disability.  Except as otherwise provided by the Committee, “Disability” means
the determination by the Committee, in its sole discretion, that a permanent and
total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.

 

Retirement.  “Retirement” means your retirement on an “Early Retirement Date” or
on or after your “Normal Retirement Date,” as those terms are defined in The
Empire District Electric Company Employees’ Retirement Plan.

 

Plan Definitions.  Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Award.

 

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Chairman of the Compensation Committee

 

 

Receipt of the foregoing Notice of

Time-Vested Restricted Stock Award is

hereby acknowledged.  My signed beneficiary

designation form is attached.

 

 

 

Name: «Name1» «Name2»

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------
